021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I & Species 1 (claims 1-2 and 4-7) in the reply filed on 7/7/2021 is acknowledged.

Claims 3 and 8-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US Patent 5986301).

Regarding claim 1 – Fukushima teaches a microelectronic assembly (fig. 14 [title] Fukushima states, “Thin film capacitor with electrodes having a perovskite structure and a metallic conductivity”), comprising: an organic package substrate portion (173 [column 

Regarding claim 2 – Fukushima teaches the microelectronic assembly of claim 1, wherein the second crystalline structure has a same orientation as the first crystalline structure ([column 5 lines 3-5] Fukushima states, “The ABO.sub.3 perovskite electrodes have the same crystalline structure as that of the perovskite dielectric thin film”).

Regarding claim 4 – Fukushima teaches the microelectronic assembly of claim 1, wherein the first crystalline structure (crystalline structure of perovskite conductive layer 244) has a single orientation ([column 17 line 53-54] Fukushima states, “The film 244 is also a c-axis oriented single crystalline film”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Takeda et al. (US PG. Pub. 2005/0213020).

Regarding claim 3 – Fukushima teaches the microelectronic assembly of claim 4, but fails to explicitly teach wherein the first crystalline structure has a (100) orientation.
 	Takeda teaches a microelectronic assembly (fig. 1 [title] Takeda states, “Dielectric member, piezoelectric member”) wherein the first crystalline structure has a (100) orientation ([paragraph 0014] Takeda states, “a first perovskite type oxide electrode layer with a {100} orientation, a step of forming a second perovskite type oxide electrode layer with a {100} orientation, and a step of forming a {100} oriented dielectric layer, in this order”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the microelectronic assembly having a perovskite conductor layer with a first crystalline structure as taught by Fukushima with the first crystalline structure having a (100) orientation as taught by Takeda because Takeda states, “Such configuration dispenses with a selection of the substrate and allows to obtain a {100} oriented layer, particularly a monoaxially oriented .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Suzuki (US Patent 6151240).

Regarding claim 6 – Fukushima teaches the microelectronic assembly of claim 4, but fails to teach wherein the first crystalline structure has a (110) orientation.
 	Suzuki teaches a microelectronic assembly ([title] Suzuki states, “Ferroelectric Nonvolatile Memory and Oxide Multi-layered Structure”) having a perovskite conductive layer (fig. 2, “SrRuO.sub.3 Thin Film” [column 6 lines 17-18] Suzuki states, “the conductive oxide thin film is a conductive oxide having a perovskite crystal structure, for example, SrRuO.sub.3”) with a first crystalline structure wherein the first crystalline structure has a (110) orientation ([column 6 line 20] Suzuki states, “conductive oxide thin film may have (110) plane orientation”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the microelectronic assembly having a first crystalline structure regarding the perovskite conductive layer as taught by Fukushima with the crystalline structure having a specific orientation (110) as taught by Suzuki because Suzuki states, “material and plane orientation of the conductive oxide thin film, not only the buffer layer can be made in substantial lattice matching with the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.

Regarding claim 7 – Fukushima teaches the microelectronic assembly of claim 1, wherein the first crystalline structure has more than one orientation. 
 	In an alternative viewing Fukushima teaches a perovskite conductive layer (fig. 14, 244 [column 17 lines 38-39] Fukushima states, “The top and bottom electrodes 244 and 242 may be made from other conductive oxide having a perovskite structure”) having a first crystalline structure ([column 17 line 53-54] Fukushima states, “The electrodes 242 and 244 made of La.sub.0.3 Sr.sub.0.7 TiO.sub.3 or Nd.sub.0.4 Sr.sub.0.6 TiO.sub.3 have good crystalline consistency with the perovskite oxide of the dielectric thin film 243”) wherein the first crystalline structure has more than one orientation ([column 21 line 33-34] Fukushima states, “electrode 242 is a polycrystalline film”; “polycrystalline” indicates a plurality of crystalline orientations).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the microelectronic assembly having a first perovskite conductor layer having a first crystalline structure as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847